Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Feb. 25, 2021, has been entered in the application.
Claims 1-3, 5-7, 9-17, 19 and 20 are pending, with claims 4, 8 and 18 being canceled.

Claim Objections
Claims 17, 19 and 20 are objected to because of the following informalities:  
In claim 17, lines 11-13, the recitation “wherein the actuator control module is configured to control the force applied by the linear actuator…based on at least the determined torsional mode…” is somewhat redundant in view of the recitation of lines 6-8, which essentially already recites this condition. In view of the context, applicant may desire to amend the later recitation to state that the actuator –controls the force applied by the linear actuator…based on at least the determined torsional mode--, so that both: the potential configuration choices are recited, and the chosen actual operation is separately recited at the claim conclusion, which appears to be applicant’s intent. 
Claim 20 depends from claim 17, cumulatively including the potentially redundant recitation. 
In claim 19, lines 12-14, the recitation “wherein the actuator control module is configured to control the force applied by the linear actuator…based on at least the determined bending mode…” is somewhat redundant in view of the recitation of lines 9-10, which essentially already recites this condition. In view of the context, applicant may desire to amend the later recitation to state that the actuator –controls the force applied .
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-7 and 9-16 allowed.
Claims 17, 19 and 20 are objected to for informalities as set forth above, but would be allowable upon correction of the informalities.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
As regards the prior art previously applied against the claims, the examiner agrees that applicant’s amendment appears to have overcome those previous rejections. Note that certain minor informalities are identified in claims 17 and 19 (and additionally would be present in claim 20 as it includes the limitations of claim 17), which informalities are addressed above.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 17, 19 and 20 are objected to for informalities as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616